October 12, 1994        [NOT FOR PUBLICATION]
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

Nos. 93-2051
 93-2234
 94-1589

                           J. DOE,

                    Plaintiff, Appellant,

                              v.

                     HARVARD UNIVERSITY,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]
                                                      

                                         

                            Before

                     Selya, Cyr and Stahl,
                       Circuit Judges.
                                     

                                         

J. Doe on brief pro se.
      
Eileen M. Hagerty, Kern, Hagerty, Roach  & Carpenter on brief  for
                                                    
appellee. 
 Margaret H.  Marshall and Kathleen  B. Rogers, Office  of General
                                              
Counsel Harvard University, on brief for appellee.

                                         

                                         

     Per Curiam.  Appellant J. Doe,  a student suspended from
               

the Extension School of  appellee Harvard University, filed a

complaint   in  June   1993  alleging   that  she   had  been

discriminated  against  by  Harvard  because  of  a  learning

disability  from which  she suffers.   Her  complaint alleged

violations of the  Civil Rights  Act, 42 U.S.C.    1983,  the

Individuals with Disabilities Act  [IDEA], 20 U.S.C.    1400-

1485, the Rehabilitation Act, 29 U.S.C.     701-797b, and the

Americans with  Disabilities Act  [ADA], 42 U.S.C.     12101-

12213.   She sought injunctive relief in the form of an order

compelling Harvard  to  reinstate her  as  a student  and  to

refrain from  other alleged acts  of discrimination.   At the

same  time,  Doe  also  filed  a  motion  for  a  preliminary

injunction  seeking  similar  relief.    The  district  court

dismissed the parts of the complaint predicated on  the Civil

Rights  Act  and the  IDEA  and granted  summary  judgment to

Harvard on the remaining counts.  The court also denied Doe's

request  for a  preliminary injunction.   Later  the district

court denied  Doe's motion for reconsideration.   Doe appeals

the  dismissal  of her  case, the  denial  of her  motion for

reconsideration  and   the  denial  of  her   request  for  a

preliminary injunction.  She also appeals the refusal by  the

district  court  judge  to  recuse  himself.    After  having

reviewed  carefully the  record  in this  case, the  parties'

briefs, and appellant's numerous filings, we affirm.

                             -3-

     Doe's  claims  pursuant to  Section  1983  of the  Civil

Rights  Act and those pursuant to the IDEA were both properly

dismissed.  This  court has previously held  that Harvard "is

not a public institution, and is not sufficiently intertwined

with the Commonwealth of Massachusetts  as to meet the 'state

action' requirement for a    1983 cause of action."   Rice v.
                                                          

President  and Fellows of Harvard  College, 663 F.2d 336, 337
                                          

(1st Cir. 1981), cert. denied, 456 U.S. 928 (1982).  The IDEA
                             

"provides federal money to assist state and local agencies in
                                                          

educating handicapped children,  and conditions such  funding
                              

upon  a   State's  compliance   with   extensive  goals   and
                 

procedures." Board of Education v.  Rowley, 458 U.S. 176, 179
                                          

(1982) (emphasis added).   The IDEA does not apply  to adults

like  Doe, see  20 U.S.C.    1412(2)(B)  (children are  those
              

between three and twenty-one years old), nor does it apply to

private  institutions like  Harvard, see.  e.g., 20  U.S.C.  
                                              

1415(a)  (IDEA seeks  to  guarantee "free  appropriate public

education").  

     To prevail  on a  claim under either  the Rehabilitation

Act or the ADA Doe  must show, inter alia, that she  has been
                                         

discriminated  against because  of  her disability.   See  29
                                                         

U.S.C.    704(a)  ("no otherwise qualified  individual .  . .

shall, solely  by reason of her  or his disability, .  . . be

subjected to discrimination") (Rehabilitation Act); 42 U.S.C.

  12112(a) ("[n]o covered entity shall discriminate against a

                             -4-

qualified  individual  with  a  disability   because  of  the

disability of  such individual")  (ADA).  In  its motion  for

summary  judgment Harvard  presented  sworn affidavits,  with

documentary support, which indicated that it had accommodated

Doe's disability to  the full extent recommended  by the only

psychologist  Doe consulted  on  this matter.   Harvard  also

presented   evidence  that   the   other   acts  of   alleged

discrimination were taken for  legitimate, non-discriminatory

reasons.  

     In opposition  to the  motion for summary  judgment, Doe

set forth  no specific facts as  required by Fed. R.  Civ. P.

56(e),   but   only   "'conclusory  allegations,   improbable

inferences, and  unsupported speculation'" that she  had been

the victim of discrimination.  Pagano v. Frank, 983 F.2d 343,
                                              

347 (1st Cir. 1993) (quoting Medina-Munoz v. Reynolds Tobacco
                                                             

Co., 896 F.2d 5, 8 (1st Cir. 1990)).  This  is not sufficient
  

to  withstand   a  properly  supported   motion  for  summary

judgment.       See also  Wynne  v.  Tufts  Univ.  School  of
                                                             

Medicine, 976 F.2d 791,  794 (1st Cir. 1992)  ("evidence that
        

'is  merely  colorable  or is  not  significantly  probative'

cannot deter summary judgment")  (quoting Anderson v. Liberty
                                                             

Lobby, Inc.,  477 U.S. 242, 249-50 (1986),  cert. denied, 113
                                                        

S.Ct. 1845 (1993). 

     On appeal, Doe has also raised several other claims.  We

need  not  address  some  of  these  because  they  were  not

                             -5-

presented  first to the district  court.  See,  e.g., Kale v.
                                                          

Combined Ins. Co., 861 F.2d 746, 755 (1st Cir. 1988).  In any
                 

event, none appears to have any merit.  

     The   judgment  of   the   district   court   dismissing

appellant's  action is  affirmed.   The  order  of the  court
                                

denying appellant's  request for a preliminary  injunction is

affirmed.      The   denial   of   appellant's   motion   for
        

reconsideration  is affirmed.   The  refusal by  the district
                            

court  judge  to recuse  himself  is  affirmed.   Appellant's
                                              

request  for oral  argument is  denied.   Appellant's request
                                      

that  this court  reconsider its  denial  of her  request for

district court transcripts at court cost is denied.
                                                  

                             -6-